DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III are all obvious variations of the other (see Applicant’s arguments at page 5, bridging paragraph).  
This is not found persuasive because the application is a national stage application provided in 37 CFR 1.475(a), and shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).
Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration.  In this case, there is a lack of unity of invention after taking the prior art into consideration “a posteriori” (see MPEP § 1850.II), as outlined in the previous office action.  In summary, Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “stabilized stucco”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gardner.
	
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.

Specification



The disclosure is objected to because of the following informalities: 
Specification at page 7 line 8 appears to have a typographical error at the end of the sentence.  Examiner suggests deleting “of the” located at the end of the sentence, which appears to remedy the error.  

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of 0.2 to 5 wt. %, and the claim also recites 0.5 to 1.5 wt. % which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Examiner is treating claim 2 as requiring an amount 0.2 to 5 wt. % as claimed.





Claim 7 line 2 recites “a time period of less than 48 hours”, which is indefinite because claim 1 recites “a time interval of at least 30 min”.  Since, claim 7 did not recite a lower limit to the claimed range, it is unclear what is the lower limit to the claimed time interval range.
The Examiner is treating claim 7 as requiring less than 48 hours as claimed.
The Examiner suggests amending the claim to either i) include a lower limit to the claimed range; or iii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biguenet (US 2016/0340244 A1)(“Biguenet” hereinafter).

Regarding claim 1, Biguenet teaches a method for stabilizing stucco (see Biguenet at [0001] teaching a method of conditioning a gypsum calcination product, also see Biguenet at [0003] teaching subjecting calcium sulphate dihydrate… to a calcination process… and provide a calcination product (also known as stucco)), thus meeting the claimed stucco.  The conditioning is taken to meet the claimed stabilizing because Biguenet teaches a conditioning treatment to increase the proportion of hemihydrate phase (see Biguenet at [0008]), 
wherein 
- a fresh stucco is provided (see Biguenet at [0025] teaching gypsum (calcium sulphate dihydrate) was calcined), where the calcined gypsum is taken to meet the claimed fresh stucco because Biguenet teaches that the calcination product is also known as stucco (see Biguenet at [0003]); 
- water is added to the fresh stucco (see Biguenet at [0025] teaching the calcination product… was then transferred to a steam pressure vessel… the steam pressure vessel was sealed, also see Biguenet at [0008] teaching the conditioning treatment comprises heat-treating in a humid environment, and see Biguenet at [0014] teaching a humidity of at least 70%), thus Biguenet meets the claimed limitation because Biguenet teaches a humid environment, a humidity of at least 70% and steam pressure vessel, and
- to obtain moistened stucco and the moistened stucco is maintained at a temperature of at least 30 °C (see Biguenet at [0025] teaching the steam pressure vessel… placed in an oven at 130 oC)
for a time interval of at least 30 min (see Biguenet at [0025] teaching for 4 hours to condition the stucco),
to obtain a stabilized stucco (see Biguenet at [0025] teaching conditioned stucco).
Regarding the claimed ranges of at least 30 °C and at least 30 min, it is noted in the interest of the clarity of record that the temperature, 130 oC and the time, 4 hours taught by 

Regarding claim 3, Biguenet teaches the limitations as applied to claim 1 above, and Biguenet further teaches wherein the water is provided in vapor form (see Biguenet at [0025] teaching the mixture was then transferred to a steam pressure vessel… the steam pressure vessel was sealed, also see Biguenet at [0008] teaching the conditioning treatment comprises heat-treating in a humid environment, and see Biguenet at [0014] teaching a humidity of at least 70%), wherein a humid environment, a humidity of at least 70% and steam is taken the claimed water is provided in vapor form.

Regarding claim 7, Biguenet teaches the limitations as applied to claim 1 above, and Biguenet further teaches wherein the moistened stucco is maintained at a temperature of at least 40 oC (see Biguenet at [0025] teaching the steam pressure vessel… placed in an oven at 130 oC), 
for a time period of less than 48 hours (see Biguenet at [0025] teaching for 4 hours to condition the stucco).
Regarding the claimed ranges of at least 40 °C and less than 48 hours, it is noted in the interest of the clarity of record that the temperature, 130 oC and time, 4 hours taught by Biguenet is at least 40 °C, and less than 48 hours, respectively.  Both are within the claimed ranges, and thus Biguenet meets the claimed range limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biguenet.

Regarding claim 6, Biguenet teaches wherein the moistened stucco is maintained under an atmosphere of at least 50% rel. humidity (see Biguenet at [0014] teaching a humidity of at least 70%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Biguenet as applied to claim 1 above, and further in view of O’Neill (US 4,201,595) (“O’Neill” hereinafter).

Regarding claim 2, Biguenet teaches the limitations as applied to claim 1 above, and Biguenet further teaches that conditioning treatment may help to decrease the water demand of the stucco (see Biguenet at [0009]).
However, Biguenet does not explicitly teach wherein water is added to the fresh stucco in an amount such that the stabilized stucco contains free moisture in an amount of 0.2 to 5 wt.% based on the weight of the stabilized stucco.
Like Biguenet, O’Neill teaches conditioning a gypsum calcination product that may help to decrease the water demand of the stucco (see O’Neill at C2 L61-65 teaching a process for continuously treating calcined gypsum to produce a healed calcium sulfate hemihydrate having the property of lowered water demand, which provides significant energy savings in the manufacture of gypsum wallboard).  Like Biguenet, O’Neill also teaches use of steam (see O’Neill at C4 L52-56 teaching any method to provide a limited and small amount of free water on the surface of the calcined gypsum may be employed… the water addition may also be carried out by adding steam).
O’Neill also teaches that maximum effectiveness of water demand reduction appears to be accomplished upon incorporation of about 3% of free water into the calcined gypsum but this may vary depending upon the temperature and properties of the calcined gypsum (see O’Neill at C4 L28-32).  The incorporation of about 3% of free water into the calcined gypsum is taken to meet the claimed range amount of 0.2 to 5 wt.% based on the weight of the stabilized stucco because about 3% of free water is incorporated in the calcined gypsum during the water treatment, forming the healed or stabilized gypsum or stucco.

As such, one of ordinary skill in the art would appreciate that O’Neill teaches about 3% of free water added in the calcined gypsum after the healing (or stabilization) process so as to produce a healed calcium sulfate hemihydrate (or stucco) having the property of lowered water demand, and provide a significant energy savings in the manufacture of gypsum wallboard, and seek those advantages by incorporating about 3% of free water in the conditioned stucco of Biguenet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use about 3% of free water added in the calcined gypsum after the healing (or stabilization) process as taught by O’Neill in Biguenet’s process of conditioning a calcined stucco so as to produce a healed stucco having a lowered water demand, and provide a significant energy savings in the manufacture of gypsum wallboard.

Regarding claim 4, Biguenet teaches the limitations as applied to claim 1 above, but Biguenet does not explicitly teach wherein the fresh stucco is provided at room temperature.
Please see claim 2 rejection, which is incorporated herein.  As mentioned, O’Neill teaches a process for continuously treating calcined gypsum to produce a healed calcium sulfate hemihydrate having the property of lowered water demand, which provides significant energy savings in the manufacture of gypsum wallboard (see O’Neill at C2 L61-65).
Furthermore, O’Neill teaches that water may be added to… cooled calcined gypsum, with more generally being required for warmer material than for cooled material (see O’Neill at C4 L41-44), and the 3% optimum addition of water is based upon calcined gypsum (or fresh stucco) that has been cooled to approximately ambient or room temperature (see O’Neill at C4 L44-46), which meets the claimed fresh stucco is provided at room temperature.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a room temperature calcined gypsum (or fresh stucco) that require less water during the water treatment (or conditioning/stabilization) as taught by O’Neill in Biguenet’s process of conditioning a calcined stucco so as to produce a healed stucco having a lowered water demand and provide a significant energy savings in the manufacture of gypsum wallboard.

Claims 5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biguenet as applied to claim 1 above, and further in view of Bold (US 2008/0135072 A1)(“Bold” hereinafter).

Regarding claim 5, Biguenet teaches the limitations as applied to claim 1 above, but  Biguenet does not explicitly teach wherein the fresh stucco is heated to a temperature of at least 30 °C before addition of water.
Like Biguenet, Bold teaches conditioning a gypsum calcination product (see Bold at [0001] teaching post-treatment of a calcined gypsum plaster, and see Bold at [0003] teaching plaster, in this context and in the generally accepted terminology of the art, is partially dehydrated gypsum… with the potential to re-crystallize to a solid structure when mixed with an appropriate amount of water).  Bold further teaches generally plasters are calcined… the resulting plaster is porous… it is ordinarily called stucco or plaster of Paris… the accepted 
Like Biguenet, Bold teaches a process that uses steam (see Bold at [0048] teaching a process of stabilizing a calcined β-hemihydrate plaster by moistening and curing and optionally drying, and see Bold at [0051] teaching injecting… steam).
Furthermore, Bold teaches steps a) providing a heated HH-plaster preferably at temperatures over 100 oC;  b) feeding the hot plaster in a moistening device having walls heat to at least 100 oC; c) injecting water and/or steam into the moistening device (see Bold at [0049]-[0051]), thus meeting the claimed wherein the fresh stucco is heated to a temperature of at least 30 °C before addition of water because in step b) the hot plaster is heated to at least 100 oC before step c) injecting water and/or steam.  
One of ordinary skill in the art would appreciate that Bold teaches a step of heating the hot plaster (or fresh stucco) to at least 100 oC before injecting water and/or steam into the moistening device, and teaches that every stabilizing method includes steps of moistening, wherein moistening is the trickiest part. As such, one of ordinary skill in the art would have a reasonable expectation that heating the hot plaster to at least 100 oC before adding water and/or steam will be successful in moistening the hot plaster (or fresh stucco), and it would have been obvious to try the step taught by Bold in Biguenet’s process of conditioning a calcined stucco.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to try a step of heating the hot plaster to at least 100 oC first before adding water as taught by Bold in Biguenet’s process of conditioning a 

Regarding claim 10, Biguenet teaches the limitations as applied to claim 1 above, but  Biguenet does not explicitly teach wherein the stabilized stucco is mixed with fresh stucco.
Please see claim 5 rejection which is incorporated herein.  As mentioned, Bold teaches generally plasters are calcined… the resulting plaster is porous… it is ordinarily called stucco or plaster of Paris… the accepted technical term is β-hemihydrate (β-HH) (see Bold at [0009]). 
Bold teaches that very often β-HH (or fresh stucco) has a certain percentage of AIII (see Bold at [0072]), wherein AIII is anhydrite III, a dehydrated HH with the potential of reversibly absorbing water or even vapor (see Bold at [0006]).  Bold further teaches that in contact with water, AIII rehydrates to HH… in ordinary plasters AIII plays useful role in absorbing humidity… if plaster is stored in bags, moisture diffuses from outside… by absorbing this moisture AIII acts as a buffer and prevents for a certain time the altering of the properties induced by said moisture… hot plaster stored in a silo will cool down slowly from walls… this process can induce condensation near walls (see Bold at [0072]). 
Bold teaches that a stabilized plaster has no AIII, thus if stored in silo it should be cooled down sufficiently in order to avoid condensation (see Bold at [0072]).
One of ordinary skill in the art would appreciate that Bold teaches that β-HH (or fresh stucco) with a certain percentage of AIII that can act as a buffer in absorbing humidity and prevent for a certain time the altering of the properties induced by moisture. As such, one of ordinary skill in the art would have a reasonable expectation that β-HH (or fresh stucco) with a certain percentage of AIII would absorb humidity from a condensation in a silo, and it would have been obvious to try adding a β-HH (or fresh stucco) with a certain percentage of AIII to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to try adding a β-HH (or fresh stucco) with a certain percentage of AIII as taught by Bold to a stabilized plaster (or stabilized stucco) that has no AIII in Biguenet, when it is stored in a silo, so AIII would absorb humidity from a condensation in a silo.

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biguenet as applied to claim 1 above, and further in view of Bold and O’Neill.

Regarding claims 8 and 9, Biguenet teaches the limitations as applied to claim 1 above, but  Biguenet does not explicitly teach wherein a particle size D98 of the stabilized stucco is adjusted to less than 1 mm (claim 8); and wherein the stabilized stucco is ground (claim 9).
Please see claims 2 and 5 rejections which are incorporated herein.  
Bold further teaches step h) grinding the dried product (see Bold at [0057]), which meets the claimed wherein the stabilized stucco is ground (claim 9).  And, Bold teaches that the grinding needed to get the required fineness depends largely on the nature of the raw gypsum used and the intended use of the stabilized plaster… for molding purposes as well as for plasterboard production a fineness of about d50 =  15 to 22 µm is optimal, meeting the claimed range of less than 1 mm (claim 8).  However, Bold did not explicitly teach particle size D98.
Like Bold, O’Neill also teaches grinding the stabilized plaster (see O’Neill at C3 L50-53 teaching grinding of the healed particles creates fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water), which also meets the claimed wherein the stabilized stucco is ground (claim 9).  

As such, one of ordinary skill in the art would appreciate that the stabilized gypsum (or stucco) may undergo grinding wherein the particle size D98 is less than 1 mm because the required size (i.e. d50 =  15 to 22 µm) is dependent on the nature of the raw gypsum used and the intended use of the stabilized plaster as taught by Bold, and it is advantageous to grind stabilized stucco because grinding creates fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water as taught by O’Neill.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to grind the stabilized stucco to a d50 =  15 to 22 µm as taught by Bold in Biguenet’s stabilized stucco because particle size is dependent on the nature of the raw gypsum used and the intended use of the stabilized plaster.  Additionally, it would have been obvious to try grinding the stabilized stucco to a D98 because it is advantageous to grind the stabilized stucco to create fresh surface portions as a reactivation of surface sites to provide energy for set suddenness during subsequent hydration with mixing water as taught by O’Neill.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735